--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.ii

PLEDGE AGREEMENT

          PLEDGE AGREEMENT, dated as of December 25, 2007, Merhav (m.n.f.)
Limited a company established under the laws of Israel (“Pledgor”) and
Ampal-American Israel Corporation, a New York Corporation (“Pledgee”).


W I T N E S S E T H:

          WHEREAS, concurrently with the execution and delivery of this
Agreement, Pledgee has loaned the Pledgor $20,000,000 (the “Loan”) pursuant to a
Promissory Note, dated the date hereof, in the (the “Note”); and


          WHEREAS, it is a condition precedent to the Loan that the Pledgor
shall have made the pledge contemplated by this Agreement.


          NOW, THEREFORE, in consideration of the premises and in order to
induce the Pledgee to consummate the transactions contemplated by the Note, the
parties hereto hereby agree as follows:


        SECTION 1. Pledge. The Pledgor hereby pledges with, hypothecates to,
delivers and transfers into the possession of the Pledgee, his assigns, heirs
and legal representatives and grants to the Pledgee, its assigns, heirs and
legal representatives a continuing first priority security interest in, the
following (collectively the “Pledged Collateral”):

    (i)        all Class A Stock, par value $1.00 per share (the “Class A
Stock”), of Ampal-American Israel Corporation (collectively, the “Pledged
Shares”) currently owned or hereinafter acquired;


    (ii)        the certificates representing the shares referred to in clauses
(i) above; and


    (iii)        subject to Section 6, all dividends, cash, instruments,
options, rights and other property or proceeds, from time to time received,
receivable or otherwise distributed or distributable in respect of or in
exchange for any or all of the shares referred to in clause (i) above.


        SECTION 2. Security for Obligations. This Agreement secures and the
Pledged Collateral is security for the indefeasible payment in full when due,
whether at the stated maturity, by acceleration or otherwise, of the obligations
of the Pledgor pursuant to the Note, and all obligations of the Pledgor now or
hereafter existing under this Agreement (all such obligations of the Pledgor
being referred to herein as the “Secured Obligations”).

        SECTION 3. Delivery of Pledged Collateral. All certificates or
instruments representing or evidencing the Pledged Collateral shall be delivered
to and held by Pledgee and shall be accompanied by undated stock powers duly
endorsed in blank and irrevocable proxies substantially in the form of Exhibit A
hereto.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        SECTION 4. Representations and Warranties. (a) The Pledgor represents
and warrants as follows:

    (i)        The Pledgor currently is the legal and beneficial owner of
4,476,389 shares of Class A Stock and such shares are all of the Class A Stock
of Pledgee owned by Pledgor. There are no existing options, warrants, calls,
commitments, rights (pre-emptive or otherwise), or subscriptions of any
character whatsoever relating to any of the Pledged Shares except for those
created or incurred by or at the direction of the Pledgee.


    (ii)        The Pledgor is the direct and beneficial owner of the Pledged
Collateral free and clear of any lien, claim or encumbrance other than the
encumbrance granted to the Pledgee hereunder.


    (iii)        This Agreement has been duly executed and delivered by the
Pledgor and constitutes the legal, valid and binding obligation of the Pledgor,
enforceable against the Pledgor in accordance with its terms.


    (iv)        The pledge of the Pledged Collateral pursuant to this Agreement
creates a valid and perfected first priority security interest in the Pledged
Collateral securing the payment of the Secured Obligations, subject to no prior
lien or to any agreement purporting to grant to any third party a security
interest in the property or assets of the Pledgor which would include the
Pledged Collateral.


    (b)        The representations and warranties set forth in this Section 4
shall survive the execution and delivery of this Agreement.

        SECTION 5. Further Assurances; Supplements. (a) The Pledgor agrees that
at any time and from time to time, at the expense of the Pledgor, the Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable the Pledgee to exercise and enforce its rights and remedies hereunder
with respect to any Pledged Collateral including, without limitation, the
execution and delivery of UCC-1 financing statements for filing by and at the
sole expense of Pledgee. Pledgor hereby authorizes Pledgee to file all UCC-1
financing statements or other instruments that Pledgee deems necessary or
desirable to perfect the Pledgee and security interest created hereunder.

    (b)        The Pledgor will defend Pledgee’s right, title, special property
and security interest in and to the Pledged Collateral pledged by it hereunder
and the encumbrances of the Pledgee thereon against the claim of any person and
will maintain and preserve such Encumbrances so long as any Secured Obligations
are outstanding.

    (c)        If the Pledgor shall become entitled to receive or shall receive
any certificate or other instrument (including, without limitation, any
certificate representing a stock dividend or distribution in connection with any
reclassification, increase or reduction in capital), option or right, whether in
addition to, in substitution of, or in exchange for any of the Pledged
Collateral, the Pledgor shall accept any such certificate or other instrument as
the Pledgee’s agent, shall hold them in trust for the Pledgee, and shall deliver
them forthwith to Pledgee in the exact form received, together with appropriate
undated stock powers duly endorsed in blank and other instruments of transfer
which may be necessary or desirable duly executed in blank, to be held by the
Pledgee, subject to the terms hereof, as further collateral for the Secured
Obligations and the same shall for all purposes be deemed to be Pledged
Collateral hereunder.

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        SECTION 6. Voting Rights; Dividends; Etc. (a) As long as no Default (as
defined in Section 10) shall have occurred and be continuing and, in the case of
Section 6(a)(i), as long as no notice thereof shall have been given by the
Pledgee to the Pledgor):

    (i)        The Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral pledged by it
hereunder or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the Note; provided, however, that the Pledgor shall not
exercise or refrain from exercising any such right if such action would have an
adverse effect on the value of the Pledged Collateral or any part thereof.


    (ii)        The Pledgor shall be entitled to receive and retain any and all
dividends paid in respect of the Pledged Collateral pledged by it hereunder,
other than any and all


    (A)        dividends paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral,


    (B)        dividends and other distributions paid or payable in cash in
respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and


    (C)        cash paid, payable or otherwise distributed in redemption of, or
in exchange for, any Pledged Collateral, all of which shall be, and all of which
shall be forthwith delivered to the Pledgee to hold as Pledged Collateral and
shall, if received by the Pledgor, be received in trust for the benefit of the
Pledgee, be segregated from the other property or funds of the Pledgor, and be
forthwith delivered to the Pledgee as Pledged Collateral in the same form as so
received (with any necessary endorsement).


    (iii)        The Pledgee shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies and other instruments as the
Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends which it is authorized to
receive and retain pursuant to paragraph (ii) above.


    (b)        Upon the occurrence and during the continuance of a Default:

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    (i)        All rights of the Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) above shall cease upon notice from the Pledgee to the Pledgor,
and all such rights shall thereupon become vested in the Pledgee who shall
thereupon have the sole right to exercise such voting and other consensual
rights and any and all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to the Pledged Collateral or any part
thereof, and Pledgee may exercise such powers in such manner as the Pledgee may
elect, but the Pledgee shall have no duty to exercise any of the aforesaid
right, privileges or options and shall not be responsible for any failure to do
so or delay in doing so.


    (ii)        All rights of the Pledgor to receive the dividends which it or
he would otherwise be authorized to receive and retain pursuant to Section
6(a)(ii) above shall cease, and all such rights shall thereupon become vested in
the Pledgee who shall thereupon have the sole right to receive and hold as
Pledged Collateral such dividends.


    (iii)        All dividends which are received by the Pledgor contrary to the
provisions of paragraph (ii) of this Section 6(b) shall be received in trust for
the benefit of the Pledgee, shall be segregated from other funds of the Pledgor
and shall be forthwith paid over to the Pledgee as Pledged Collateral in the
same form as so received (with any necessary endorsement).


    (c)        In order to permit the Pledgee to exercise the voting and other
rights which it may be entitled to exercise pursuant to Section 6(b)(i) above,
and to receive all dividends and distributions which it may be entitled to
receive under Section 6(b)(ii) above, the Pledgor shall, if necessary, upon
written notice of the Pledgee, from time to time execute and deliver to the
Pledgee appropriate proxies, dividend payment orders and other instruments as
the Pledgee may reasonably request including, without limitation, the
irrevocable proxies in the form of Exhibit A hereto delivered by the Pledgor to
the Pledgee on the date hereof.

        SECTION 7. Transfers and Other Liens; Additional Shares or Warrants. (a)
The Pledgor agrees that it will not (i) sell, assign or transfer or otherwise
dispose of, or grant any option, warrant, subscription, call, warrants or other
agreements with respect to, any of the Pledged Collateral, or (ii) create or
permit to exist any encumbrance upon or with respect to any of the Pledged
Collateral, except for the encumbrance in favor of the Pledgee under this
Agreement.

    (b)        The Pledgor agrees that it will not cause, consent to or approve
the issuance of any additional shares of any class of capital stock of the
Companies, except in each instance to the Pledgor, with delivery thereof to be
made to the Pledgee to be held as additional Pledged Collateral hereunder.

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        SECTION 8. Power of Attorney. The Pledgor hereby authorizes the Pledgee
and does hereby make, constitute and appoint the Pledgee and any officer of
agent of the Pledgee, with full power of substitution, as the Pledgor’s true and
lawful attorney-in-fact, with power, in its own name and in the name of the
Pledgor upon the occurrence and continuance of a Default, to endorse any notes,
checks, drafts, money orders or other instruments of payments in respect of the
Pledged Collateral that may come into possession of the Pledgee; to sign and
endorse any drafts against debtors, assignments, verifications and notices in
connection with accounts and other documents relating to the Pledged Collateral;
to pay or discharge taxes, liens, security interests or other encumbrances at
any time levied or places on or threatened against the Pledged Collateral; to
demand, collect, receipt for, comprise, settle and sue for monies due in respect
of the Pledged Collateral; and generally, to do, at the Pledgee’s option each at
the Pledgor’s expense, at any time, or from time to time, all acts and things,
which the Pledgee deems necessary to protect, preserve and realize upon the
Pledged Collateral and Pledgee’s security interest therein in order to effect
the intent of this Agreement all as fully and effectually as the Pledgor might
or would do; and the Pledgor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney shall
be irrevocable for the term of this Agreement and thereafter as long as any of
the Secured Obligations shall be outstanding.

        SECTION 9. Pledgee May Perform. If the Pledgor fails to perform any
agreement contained herein, the Pledgee may itself perform, or cause performance
of, such agreement, and the expenses of the Pledgee incurred in connection
therewith shall be payable by the Pledgor under Section 11 of this Agreement.

        SECTION 10. Remedies Upon Default. For purposes of this Agreement,
“Default” shall mean (i) a default in Pledgor’s obligations under the Note, and
(ii) any breach or default under the terms of this Agreement, which breach or
default under this clause (ii) has not been cured within 30 days after receipt
of written notice of the occurrence thereof. Upon the occurrence of an Event of
Default and the delivery of the Pledged Collateral to the Pledgee pursuant to
Section 10, in addition to any other rights and remedies provided for herein or
available to him, the Seller may cause all or any part of the Pledged Collateral
to be registered in the name of Pledgee or his designee and, in addition:

    (a)        The Pledgee may exercise in respect of the Pledged Collateral,
all the rights and remedies of a secured party in default under the Uniform
Commercial Code (the “Code”) in effect in the State of New York at that time,
and the Pledgee may also, without notice except as specified below, sell the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Pledgee’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Pledgee may deem commercially reasonable and the Pledgee may be the
purchaser of any or all of the Pledged Collateral so sold. Each purchaser at any
such sale, including, without limitation, the Pledgee, shall hold the property
sold, absolutely, free and clear from any claim or right of redemption of the
Pledgor, whom specifically waives all rights of redemption, stay or appraisal
which he may has or may have under any rule or law or statute now existing or
hereafter adopted. The Pledgor agrees that, to the extent notice of sale shall
be required by law, at least ten business days’ notice to the Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Pledgee shall not be
obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given. The Pledgee may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    (b)        The Pledgor recognizes that, by reason of certain requirements
and prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws, the Pledgee may with
respect to any sale of all or any part of the Pledged Collateral, limit
purchasers to those who will agree, among other things, to acquire such
securities for their own account, for investment, and not with a view to the
distribution or resale thereof. The Pledgor acknowledges and agrees that any
such sale may result in prices and other terms less favorable to the seller than
if such sale were a public sale without such restrictions and, notwithstanding
such circumstances, agrees that any such sale shall be deemed to have been made
in a commercially reasonable manner. The Pledgee shall be under no obligation to
delay the sale of any of the Pledged Shares for the period of time necessary to
permit the Pledgor to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if the Pledgor
would agree to do so.

    (c)        If the Pledgee determines to exercise its right to sell any or
all of the Pledged Collateral, upon written request, the Pledgor shall, from
time to time, furnish to the Pledgee all such information as the Pledgee may
reasonably request in order to determine the number of shares and other
instruments included in the Pledged Collateral which may be sold by the Pledgee
as exempt transactions under the Securities Act and rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

    (d)        Any cash held by the Pledgee as Pledged Collateral and all cash
proceeds received by the Pledgee in respect of any sale of, collection from, or
other realization upon all or any part of the Pledged Collateral shall be
applied by the Pledgee:

          First, to the payment of the reasonable costs and expenses of such
sale, including reasonable compensation to the Pledgee and its agents and
counsel, and all reasonable expenses, liabilities and advances made or incurred
by the Pledgee in connection therewith;


          Next, to the Pledgee on account of the Secured Obligations in such
order as the Pledgee may elect; and


          Finally, after indefeasible payment in full of all Secured
Obligations, to the payment to the Pledgor, or his assigns, heirs or legal
representatives or to whomsoever may be lawfully entitled to receive the same or
as a court of competent jurisdiction may direct, of any surplus then remaining
from such proceeds.


        SECTION 12. Expenses. The Pledgor will upon demand pay to the Pledgee
the amount of any and all expenses, including the reasonable fees and expenses
of its counsel and of any experts and agents, which the Pledgee may incur in
connection with the exercise or enforcement of any of the rights of the Pledgee
hereunder with respect to its Pledged Collateral or the failure by the Pledgor
to perform or observe any of the provisions hereof.

        SECTION 13. Security Interest Absolute. All rights of the Pledgee and
security interests hereunder, and all obligations of the Pledgor hereunder,
shall be absolute and unconditional irrespective of any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Note.

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        SECTION 14. Waiver. No delay on the Pledgee’s part in exercising any
power of sale, encumbrance, option or other right hereunder, and no notice or
demand which may be given to or made upon the Pledgor by the Pledgee with
respect to any power of sale, encumbrance, option or other right hereunder,
shall constitute a waiver thereof, or limit or impair the Pledgee’s right to
take any action or to exercise any power of sale, encumbrance, option, or any
other right hereunder, without notice or demand, or prejudice the Pledgee’s
rights hereunder or the rights of the Pledgee under the Note.

        SECTION 15. Amendments, Etc. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Pledgor herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Pledgee, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

        SECTION 16. Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing and deemed delivered (i) upon receipt
if by hand, overnight courier or telecopy (provided a copy is mailed by
certified mail, return receipt requested, postage prepaid) and (ii) three days
after mailing by certified mail, return receipt requested, postage prepaid, to
the Pledgor or to the Pledgee at the address provided for in the Note, or at
such other address as shall be designated by such person in a written notice to
each other person complying as to delivery with the terms of this Section.

        SECTION 17. Continuing Security Interest. (a) This Agreement shall
create a continuing first priority security interest in the Pledged Collateral,
and shall (a) remain in full force and effect until indefeasible payment in full
of the Secured Obligations; (b) continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by the obligee of
the Secured Obligations, all as though such payment or performance had not been
made; (c) be binding upon the Pledgor, his assigns; heirs and legal
representatives and (d) inure to the benefit of the Pledgee and his heirs, legal
representatives, transferees and assigns.

    (b)        Upon the indefeasible payment in full of the Secured Obligations
the security interest created by this Agreement shall be terminated an released
without further action, and the Pledgor shall be entitled to the return, upon
his request, of such of the Pledged Collateral pledged by him hereunder as shall
not have been sold or otherwise applied pursuant to the terms hereof. Pledgee
shall take such actions and execute such documents (at Pledgor’s expense)
reasonably requested by Pledgor to effectuate the release of the security
interest created hereunder.

        SECTION 18. Severability. If for any reason any provision or provisions
hereof are determined to be invalid and contrary to any existing or future law,
such invalidity shall not impair the operation of or effect those portions of
this Agreement which are valid.

        SECTION 19. Section Titles. The Section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        SECTION 20. Waiver of Jury Trial. The parties hereto hereby agree to
waive any right they may have to a jury trial in connection with any action,
suit or proceeding arising out of or related in any way to this Agreement.

        SECTION 21. Governing Law; Terms. This Agreement shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
New York.

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized, as of the date
first above written.

      [Release and further assurance]

PLEDGOR:

MERHAV (M.N.F.) LIMITED

By:
——————————————
Name: Yosef A. Maiman
Title:            Director


PLEDGEE:

AMPAL-AMERICAN ISRAEL CORPORATION

By:
——————————————
Name: Irit Eluz, Yoram Firon
Title:      CFO,           VP




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------